Exhibit Subsidiaries of Excel Maritime Carriers Ltd. Ship-owning Wholly-owned Subsidiaries: Company Country of Incorporation Vessel Name Lowlands Beilun Shipco LLC Marshall Islands Lowlands Beilun Iron Miner Shipco LLC Marshall Islands Iron Miner Kirmar Shipco LLC Marshall Islands Kirmar Iron Beauty Shipco LLC Marshall Islands Iron Beauty Iron Manolis Shipco LLC Marshall Islands Iron Manolis Iron Brooke Shipco LLC Marshall Islands Iron Brooke Iron Lindrew Shipco LLC Marshall Islands Iron Lindrew Coal Hunter Shipco LLC Marshall Islands Coal Hunter Pascha Shipco LLC Marshall Islands Pascha Coal Gypsy Shipco LLC Marshall Islands Coal Gypsy Iron Anne Shipco LLC Marshall Islands Iron Anne Iron Vassilis Shipco LLC Marshall Islands Iron Vassilis Iron Bill Shipco LLC Marshall Islands Iron Bill Santa Barbara Shipco LLC Marshall Islands Santa Barbara Ore Hansa Shipco LLC Marshall Islands Ore Hansa Iron Kalypso Shipco LLC Marshall Islands Iron Kalypso Iron Fuzeyya Shipco LLC Marshall Islands Iron Fuzeyya Iron Bradyn Shipco LLC Marshall Islands Iron Bradyn Grain Harvester Shipco LLC Marshall Islands Grain Harvester Grain Express Shipco LLC Marshall Islands Grain Express Iron Knight Shipco LLC Marshall Islands Iron Knight Coal Pride Shipco LLC Marshall Islands Coal Pride Iron Man Shipco LLC Marshall Islands Iron Man Coal Age Shipco LLC Marshall Islands Coal Age Fearless I Shipco LLC Marshall Islands Fearless I BarbaraShipco LLC Marshall Islands Barbara Linda Leah Shipco LLC Marshall Islands Linda Leah King Coal Shipco LLC Marshall Islands King Coal Coal Glory Shipco LLC Marshall Islands Coal Glory Fianna Navigation S.A. Liberia Isminaki Marias Trading Inc. Liberia Angela Star Yasmine International Inc. Liberia Elinakos Tanaka Services Ltd. Liberia Rodon Amanda Enterprises Inc. Liberia Happy Day Whitelaw Enterprises Co. Liberia Birthday Candy Enterprises Inc. Liberia Renuar Fountain Services Ltd. Liberia Powerful Harvey Development Corp. Liberia Fortezza Teagan Shipholding S.A. Liberia First Endeavour Minta Holdings S.A. Liberia July M Odell International Ltd. Liberia Mairouli Ingram Limited Liberia Emerald Snapper Marine ltd. Liberia Marybell Barland Holding Inc. Liberia Attractive Centel Shipping Company Limited Cyprus Lady Castalia Services Ltd. Liberia Princess I Liegh Jane Navigation S.A. Liberia Swift Iron Endurance Shipco LLC Marshall Islands Iron Endurance ChristineShipco LLC (1) (2) Marshall Islands Christine HopeShipco LLC (1) (3) Marshall Islands Hope LillieShipco LLC (1) (3) Marshall Islands Lillie FritzShipco LLC (1) (3) Marshall Islands Fritz BentheShipco LLC (1) (3) Marshall Islands Benthe Gayle FrancesShipco LLC (1) (3) Marshall Islands Gayle Frances Iron LenaShipco LLC (1) (3) Marshall Islands Iron Lena (1)Newbuilding vessels (2)Christine Shipco LLC is owned 42.8% by the Company (3)Consolidated joint venture owned 50% by the Company (4)Formerly Iron Endurance Shipco LLC We have also established the following companies to acquire vessels: Company Country of incorporation Date of incorporation Magalie Investments Corp. Liberia March 2005 Melba Management Ltd. Liberia April 2005 Naia Development Corp. Liberia April 2005 In addition, Pisces Shipholding Ltd. remains dormant following the sale of the M/V Goldmar in May 2007. Non Ship-owning Wholly-owned Subsidiaries: Company Country of incorporation Date of incorporation Maryville Maritime Inc. Liberia August 1983 Point Holdings Ltd. (1) Liberia February 1998 Thurman International Ltd Liberia April 2002 Bird Acquisition Corp. (2) Marshall Islands January, 2008 Quintana Management LLC Marshall Islands February, 2005 Quintana Logistics LLC Marshall Islands December, 2005 (1) As of March 15, 2008, Point Holdings Ltd. is the parent company (100% owner) of one Cypriot and seventeen Liberian ship-owning companies and four Liberian companies. (2) As of May 15, 2008, Bird Acquisition Corp. (“Bird”) is the parent company (100% owner) of 29 Marshall Islands ship-owning companies and one Maltese ship-owning company. Bird is also a joint-venture partner in seven Marshall Island ship-owning companies, six of which are 50% owned by Bird and one 42.8% owned by Bird. Bird is the successor-in-interest to Quintana Maritime Ltd. Equity investee as of December 31, 2007 Company Country of incorporation Date of incorporation Oceanaut Inc. (1) Republic of the Marshall Islands May 2006 (1) As of
